In the United States Court of Federal Claims
                                         No. 21-1289 C
                                     (Filed: May 19, 2021)
                                  (NOT FOR PUBLICATION)

* * * * * * * * * * * * * * * * ** *
                                    *
SIMONA TANASESCU, et al.,           *
                                    *
                   Plaintiffs,      *
                                    *
       v.                           *
                                    *
THE UNITED STATES,                  *
                                    *
                   Defendant.       *
                                    *
 * * * * * * * * * * * * * * * * ** *

Simona Tanasescu, et al., pro se, of Tustin, CA.

Miles K. Karson, Trial Attorney, Civil Division, U.S. Department of Justice, of Washington,
D.C., for defendant.

                         MEMORANDUM OPINION AND ORDER
SOMERS, Judge.

        Pro se Plaintiff, Simona Tanasescu, bringing a complaint on behalf of both herself and
her minor child, S.T., asks this Court to review various decisions of other federal courts that
ruled against them and to award damages and injunctive relief. This Court lacks subject matter
jurisdiction for such a review. Accordingly, Plaintiffs’ complaint is DISMISSED under Rule
12(h)(3) of the Rules of the Court of Federal Claims (RCFC).

                                            BACKGROUND

        Plaintiffs allege that a series of unfavorable judgments are the result of federal judges
misapplying the law. See ECF No. 1. Plaintiffs assert that federal judges in the U.S. District
Court for the Central District of California improperly dismissed two proceedings involving their
interests. Id. at 4-10, 17-20. In addition, Plaintiffs claim that a bankruptcy proceeding in the
U.S. Bankruptcy Court for the Central District of California (and the Bankruptcy Appellate Panel
for the Ninth Circuit) was based on “false,” “misleading,” and “concealed” information. Id. at
12; see generally id. at 10-17. Finally, Plaintiffs further allege that judges on the U.S. Court of
Appeals for the Ninth Circuit reinforced these alleged judicial errors by affirming the district
court and bankruptcy court decisions and wrongfully deciding matters involving Plaintiffs. Id. at
3, 8-10, 15-17, 23-26. Plaintiffs ask this Court to review and correct these federal court
decisions by awarding them monetary damages and declaratory and injunctive relief. Id. at 30.

                                      LEGAL STANDARD

         The United States Court of Federal Claims, like all federal courts, is a court of limited
jurisdiction. Under the Tucker Act, this Court may “render judgment upon any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1).
However, “[t]he Tucker Act does not, of itself, create a substantive right enforceable against the
United States . . . .” Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (citing
Ferreiro v. United States, 501 F.3d 1349, 1351 (Fed. Cir. 2007)). Rather, to state a claim within
this Court’s Tucker Act jurisdiction, “the plaintiff must identify a separate contract, regulation,
statute, or constitutional provision that provides for money damages against the United States.”
Id. Stated differently, a plaintiff must state a claim based on a provision that “can fairly be
interpreted as mandating compensation by the Federal Government for the damages sustained,”
United States v. Mitchell, 463 U.S. 206, 216-217 (1983) (citing United States v. Testan, 424 U.S.
392, 400 (1976)), and is “reasonably amenable to the reading that it mandates a right of recovery
in damages,” United States v. White Mountain Apache Tribe, 537 U.S. 465, 473 (2003).

        Although a pro se plaintiff is held to “less stringent standards than formal pleadings by
lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), “the leniency afforded to a pro se litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements,”
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). Accordingly, a pro se plaintiff still
“bears the burden of establishing the Court’s jurisdiction by a preponderance of the evidence.”
Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States, 303 F.3d
1357, 1359 (Fed. Cir. 2002)).

                                            ANALYSIS

        As it appears obvious on the face of Plaintiffs’ complaint that this Court lacks subject
matter jurisdiction over the claims asserted, this Court is obligated to dismiss the complaint
under RCFC 12(h)(3) sua sponte. RCFC 12(h)(3) (“If the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action.”); see also Hertz Corp. v.
Friend, 559 U.S. 77, 94 (2010) (“Courts have an independent obligation to determine whether
subject-matter jurisdiction exists, even when no party challenges it.”); Special Devices, Inc. v.
OEA, Inc., 269 F.3d 1340, 1342 (Fed. Cir. 2001) (“[A] court has a duty to inquire into its
jurisdiction to hear and decide a case.”); Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000
(Fed. Cir. 1988) (“A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt.”).

        This Court lacks jurisdiction to review the federal court decisions decided unfavorably
against Plaintiffs. It is well-established that this Court lacks subject matter jurisdiction to review
and correct other federal district and appellate court decisions. See, e.g., Innovair Aviation Ltd.
v. United States, 632 F.3d 1336, 1344 (Fed. Cir. 2011) (“[T]he Court of Federal Claims ‘does not

                                                  2
have jurisdiction to review the decision of district courts’ and ‘cannot entertain . . . claim[s] that
require[] the court to scrutinize the actions of another tribunal.’”) (quoting Vereda Ltda. v.
United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001); Joshua v. United States, 17 F.3d 378, 380
(Fed. Cir. 1994) (“[T]he Court of Federal Claims does not have jurisdiction to review the
decisions of district courts or the clerks of district courts relating to proceedings before those
courts.”). Similarly, this Court is without jurisdiction to reexamine federal bankruptcy
proceedings. See, e.g., Celotex Corp. v. Edwards, 514 U.S. 300, 313 (1995) (“If dissatisfied with
the Bankruptcy Court’s ultimate decision, respondents can appeal ‘to the district court for the
judicial district in which the bankruptcy judge is serving . . . .’”) (quoting 28 U.S.C. § 158(a));
Allustiarte v. United States, 256 F.3d 1349, 1352 (Fed. Cir. 2001) (“The proper forum for
appellants’ challenges to the bankruptcy trustees’ actions therefore lies in the Ninth Circuit, not
the Court of Federal Claims.”).

        The entirety of Plaintiffs’ complaint is premised on allegations that the district court, the
bankruptcy court, and the Ninth Circuit improperly ruled against Plaintiffs, causing them to
suffer damages. See, e.g., ECF No. 1 at 3 (“[F]ederal courts identified herein acted in breach of
the implied contracts with the plaintiffs through their intentional failure to apply the rule of law
and precedent equally . . . .”). This Court is without jurisdiction to review those federal court
decisions and, therefore, must dismiss Plaintiffs’ complaint pursuant to RCFC 12(h)(3) sua
sponte.

                                          CONCLUSION

        For the forgoing reasons, Plaintiffs’ complaint is DISMISSED for lack of subject-matter
jurisdiction. The Clerk shall enter judgement accordingly.

       IT IS SO ORDERED.



                                               s/ Zachary N. Somers
                                               ZACHARY N. SOMERS
                                               Judge




                                                  3